DETAILED ACTION
	This action is responsive to the following communications: the Application filed February 22, 2021 , and Information Disclosure Statement filed on February 22, 2021.
	Claims 1-11 are pending. Claims 1, 7 and 11 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on February 22, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim [ 1 ] is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/01557690) in view of MARCU et al. (US 2014/0063939).

            Regarding independent claim 1, Li et al. disclose  storage system comprising: a non-volatile memory (see ABTRACT); and a controller configured (102, figure 1) to: perform a Foggy program operation (Foggy Program, figure 8) in a multi-level cell (MLC) memory in the non-volatile memory (see para.[0035] discloses: a memory array 200 of memory cells with each capable of being configured as a multi-level cell (“MLC”)) by writing in the MLC memory only a part of a set of data to be written in the MLC memory (A,B,C, figure 8); and perform a Fine program operation in the MLC memory by (Fine Programming, figure 8): reading the part of the set of data written (see figure 8, and para.[0088] discloses: read the eight states are demarcated by seven read points, DR sub A-DR sub G) in the MLC memory (see para.[0035]);; and writing, in the MLC memory, the part of the set of data read (figure 8 Foggy Programming, PART: D, E, F and G) from the MLC memory (see para.[0035]).
	However, Li et al. are silent with respect to a volatile memory, reading a rest of the set of data from the volatile memory; writing the rest of the set of data read from the volatile memory.
	MARCU et al. discloses a volatile memory (Volatile Memory (e.g. RAM), figure 1), reading a rest of the set of data from the volatile memory (see para. [0033] discloses: the first bits are read from the MLC 106 using a read voltage Vbasic located between the non-overlapping states of the second CVD 220, The second bits are transferred from the RAM 124 (volatile memory) to the latches 110, and the third bits are read from the SLC 108 to the latches 110, also see para. [0032]); writing the rest of the set of data read from the volatile memory (see figure 2 below).
6
    PNG
    media_image1.png
    664
    513
    media_image1.png
    Greyscale


	Since Li et al. and MARCU et al. are both from the same field of endeavor, the purpose disclosed by MARCU et al. would have been recognized in the pertinent art of Li et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of MARCU e al. to teaching of Li et al. for purpose of transferring the temporarily stored data to the latches in the flash memory die during each of multiple write stages for each of the multiple word lines introduces delay associated with the data transfer, increasing latency of writing data to MLC memory.

	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/01557690) in view of MARCU et al. (US 2014/0063939) and further in view of Dhotre et al. (US 2021/0272639).

	Regarding claim 2, the combination of Li et al. and MARCU et al. disclose the limitation of claim 1.
	However, the combination of Li et al. and MARCU et al. are silent with respect to wherein the multi-level memory cell comprises a quad-level memory cell.
	Dhotre et al. disclose wherein the multi-level memory cell comprises a quad-level memory cell (see para.[0039]).
	Since Li et al., MARCU et al. and Dhotre et al. are from the same field of endeavor, the purpose disclosed by Dhotre et al. would have been recognized in the pertinent art of Li et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Dhotre et al. to teaching of Li et al. and MARCU for purpose of multi-pass programming to reduce the impact of program inference between memory cells. 

	Regarding claim 3, the combination of Li et al., MARCU and Dhotre et al. disclose the limitation of claim 2.
	Li et al. further disclose wherein the part of the set of data comprises lower and middle pages of data (lower Middle programming, figure 7).

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/01557690) in view of MARCU et al. (US 2014/0063939) and further in view of Dhotre et al. (US 2021/0272639) and further in view of SHIRAKAWA et al. (US 2020/0176055).

	Regarding claim 4, the combination of Li et al., MARCU and Dhotre et al. disclose the limitation of claim 2.
	However, the combination of Li et al., MARCU and Dhotre et al. are silent with respect wherein the rest of the set of data comprises upper and top pages. 
	SHIRAKAWA et al. disclose wherein the rest of the set of data comprises upper and top pages (see para.[0363]). 
	Since Li et al., MARCU et al., Dhotre et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Li et al., Dhotre et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Li et al., Dhotre et al. and MARCU for purpose of managing a memory space of the semiconductor storage device.

	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/01557690) in view of MARCU et al. (US 2014/0063939) and further in view of SHIRAKAWA et al. (US 2020/0176055).

	Regarding claim 5, the combination of claim Li et al. and MARCU et al. disclose the limitation of claim 1.
 	However, the combination of claim Li et al. and MARCU et al. are silent with respect wherein the part of the set of data is read from the MLC memory using an internal data load (IDL) read operation.
	SHIRAKAWA et al. disclose wherein the part of the set of data is read (figure 20, V1-V9) from the MLC memory (figure 27, also see para.[0260]) using an internal data load (IDL) read operation (figure 20, also see para.[0123]).
	Since Li et al., MARCU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Li et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Li et al. and MARCU for purpose of using the semiconductor storage device to execute a 4 page write operation based on the first lower page data ML1 and the first upper page data MU1 read by IDL.

	Regarding claim 6, the combination of Li et al. and MARCU et al. disclose the limitation of claim 1.
	However, the combination of Li et al. and MARCU et al. disclose are silent with respect to wherein the non-volatile memory comprises a three-dimensional memory.
	SHIRAKAWA et al. disclose wherein the non-volatile memory comprises a three-dimensional memory (see para.[0383]).
	Since Li et al., MARCU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Li et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Li et al. and MARCU for purpose of using three dimension memory to store data.

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VITTAL PRABHU et al. (US 2020/0250028) in view of SHIRAKAWA et al. (US 2020/0176055).

	Regarding claim 12, VITTAL PRABHU et al. disclose the limitation of claim 7.
	VITTAL PRAGHU et al. disclose the limitation of claim 7.
	However, VITTAL PRAGHU et al. are silent with respect to wherein the page of data is sensed using an internal data load (DL) read operation.
	SHIRAKAWA et al. disclose wherein the page of data is sensed using an internal data load (DL) read operation (see paragraphs [0113] and [0121]).
	Since VITTAL PRAGHU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of VITTAL PRAGHU et al
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of VITTAL PROAGHU et al. for purpose of using the semiconductor storage device to execute a 4 page write operation based on the first lower page data ML1 and the first upper page data MU1 read by IDL.

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhotre et al. (US 2021/0272639) in view of MARCU et al. (US 2014/0063939).

	Regarding independent claim 16, Dhotre et al. disclose a storage system comprising: ; a non-volatile memory (see para.[0003]); means for performing a Foggy program operation in a quad-level cell memory in the non-volatile memory (see para.[0039] discloses: programming of QLC memory may require a multi pass programming technique (e.g. foggy-fine operation)) by writing two pages of data into the quad-level cell memory (see para.[0041] discloses: the programming scheme described with reference fig.1. In QLC memory technology, one or more pages of data may associated with logical pages. Also see figure 2 and para.[0046] for more detail); and means for performing a Fine program operation in the quad-level cell memory (see para.[0048] discloses: for subsequent foggy-and-fine programming operation, data may be loaded from the DRAM to latches associated with memory cells of QLC memory blocks) by: reading the two pages of data written to the quad-level cell memory in the Foggy program operation (see para.[0043] and para.[0138], also see figures 1 and 2); 
	Also, Dhotre et al. disclose the quad-level cell memory (see para.[0043] and para.[0138]).
	However, Dhotre et al. are silent with respect to reading two other pages of data from the volatile memory; and writing the two pages of data read from the cell memory and the two other pages of data read from the volatile memory in the cell memory.
	MARCU et al. disclose reading two other pages of data (see figure 3, WL(n), Read 2 bits from intermediate phase, also see para.[0040] discloses: Reading from flash memory includes sensing the flash memory via a sensing operation that reads data from a flash memory WL into the latches (e.g. one logical page per latch)) from the volatile memory (124, figure 1); and writing the two pages of data read from the cell memory (Program 2 bits into intermediate phase, figure 3) and the two other pages of data read from the volatile memory in the cell memory (3t, 3t+1 and 3t+2, figure 3).
	Since Dhotre et al. and MARCU et al. are both from the same field of endeavor, the purpose disclosed by MARCU et al. would have been recognized in the pertinent art of Dhotre et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of MARCU e al. to teaching of Dhotre et al. for purpose of transferring the temporarily stored data to the latches in the flash memory die during each of multiple write stages for each of the multiple word lines introduces delay associated with the data transfer, increasing latency of writing data to MLC memory.

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhotre et al. (US 2021/0272639) in view of MARCU et al. (US 2014/0063939) and further in view of Li et al.

	Regarding claim 17, the combination of Dhotre et al. and MARCU et al. disclose the limitation of claim 16.
	However, the combination of Dhotre et al. and MARCU et al. wherein the two pages of data written in the Foggy program operation comprise lower and middle pages.
	Li et al. disclose wherein the part of the set of data comprises lower and middle pages of data (lower Middle programming, figure 7).
	Since Dhotre et al.. MARCU and Li et al. are from the same field of endeavor, the purpose disclosed by Li et al. would have been recognized in the pertinent art of  Dhotre et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Li et al. to teaching of Dhotre et al. and MARCU for purpose of managing a memory space of the semiconductor storage device.

	Claims 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhotre et al. (US 2021/0272639) in view of MARCU et al. (US 2014/0063939) and further in view of SHIRAKAWA et al. (US 2020/0176055).

	Regarding claim 18, the combination of Dhotre et al. and MARCU et al. disclose the limitation 16.
	However, the combination of Dhotre et al. and MARCU et al. are silent with respect to wherein the two other pages of data comprise upper and top pages.
	SHIRAKAWA et al. disclose SHIRAKAWA et al. disclose wherein the rest of the set of data comprises upper and top pages (see para.[0363]). 
	Since Dhotre et al., MARCU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Dhotre et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Dhotre et al. and MARCU for purpose of managing a memory space of the semiconductor storage device.


	Regarding claim 19, the combination of Dhotre et al. and MARCU et al. disclose the limitation 16.
 	However, the combination of Dhotre et al. and MARCU et al. wherein the two pages of data are read from the quad-level cell memory using an internal data load (IDL) read operation.
	SHIRAKAWA et al. disclose wherein the two pages of data are read (see para.[01160]) from the quad-level cell memory (para.[0222]) using an internal data load (IDL) read operation (figure 20, also see para.[0123]).
	Since Dhotre et al., MARCU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Dhotre et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Dhotre et al. and MARCU for purpose of using the semiconductor storage device to execute a 4 page write operation based on the first lower page data ML1 and the first upper page data MU1 read by IDL.
	
	Regarding claim 20, the combination of Dhotre et al. and MARCU et al. disclose the limitation 16.
	However, the combination of Dhotre et al. and MARCU et al. are silent with respect to wherein the non-volatile memory comprises a three-dimensional memory. 
	SHIRAKAWA et al. disclose wherein the non-volatile memory comprises a three-dimensional memory (see para.[0383]).
	Since Dhotre et al., MARCU et al. and SHIRAKAWA et al. are from the same field of endeavor, the purpose disclosed by SHIRAKAWA et al. would have been recognized in the pertinent art of Dhotre et al. and MARCU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIRAKAWA et al. to teaching of Dhotre et al. and MARCU for purpose of using three dimension memory to store a data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VITTAL PRABHU et al. (US 2020/0250028).

	Regarding independent claim 7, VITTAL PRAGHU et al. disclose in a storage system comprising a memory and a controller (figures 1 and 2), a method comprising: receiving incoming data from a host (HOST, figure 2) to be written in the memory (see para.[0016] discloses: when data (e.g. one or more data) is written to memory 100, a plurality of the cells may be programed to a program level); determining whether usage of single-level cell (SLC) (see para.[0016] discloses: each memory cell 102 can be programmed according to an SLC, MLC, TLC, an QLC) memory in the memory is below a threshold; and in response to determining that usage of the SLC memory in the memory is not below the threshold ( see ABTRACT discloses: A memory device that has been programmed to store a single bit or multiple bits can perform a DETERMINATION of a number of threshold voltages in one or more threshold voltage level regions. Based on the number of threshold voltages MEETING or EXCEEDING a threshold number level, a page of bits can be read and if the bit error rate of the page of bits is BELOW a threshold rate, also [0011] and para.[0012] for more detail): sensing a page of data from the SLC memory (sense circuitry 120 in figure 1 that detects the state of each cell by sensing voltage); and writing the sensed page of data and a page of data from the incoming data (see para.[0018] discloses: A programming sequence for a group of cells may include programming of all of the intended pages in the group of cell, also see para.[0061] and figure 4), in a multi-level cell (MLC) memory in the memory (see para.[0016] discloses: each memory cell 102 can be programmed according to an SLC, MLC, TLC, an QLC).

	Regarding claim 8, VITTAL PROABHU et al. disclose the limitation of claim 7.
	VITTAL PROABHU et al. further disclose in response to determining that usage (see para. [0022]) of the SLC memory in the memory is below the threshold, writing the incoming data to the SLC memory (see rejection of claim 7 above).

	Regarding claim 9, VITTAL PROABHU et al. disclose the limitation of claim 7.
	VITTAL PROABHU et al. further disclose wherein the MLC memory comprises a quad-level cell (QLC) memory (see para.[0016] discloses: each memory cell 102 can be programmed according to an SLC, MLC, TLC, an QLC).

	Regarding claim 10, VITTAL PRAABHU et al. disclose the limitation of claim.
	VITTAL PRABHU et al. further disclose wherein the page of data sensed from the SLC memory comprises a lower or a middle page of data (see para.[0011]).

	Regarding claim 11, VITTAL PRABHU et al. disclose the limitation of claim 9.
	VITTAL PRABHU et al. further disclose wherein the page of data from the incoming data comprises an upper or a top page (see para.[0011] discloses: along with the n bit(s) (e.g. top page) can be stored in the cells).

	Regarding claim 13, VITTAL PRABHU et al. disclose the limitation of claim 7.
	VITTAL PRABHU et al further disclose wherein the threshold varies between programs (see figure 3 below).

    PNG
    media_image2.png
    490
    752
    media_image2.png
    Greyscale


	Regarding claim 14, VITTAL PRABHU et al. disclose the limitation of claim 7.
	VITTAL PRABHU et al. disclose the limitation of claim 7.
	VITTAL PRABHU et al. further disclose wherein the threshold varies depends on a number of SLC blocks that can be allocated in a program (see para.[0018] discloses: The application of an effective program voltage to cell may include CHAGING the voltage difference between a control gate and channel of the cell  in order to change the threshold voltage of the cell. NOTE: in para.[0019] discloses: Memory medium 202 in figure 2 can include a single -level cell (SLC) NAND storage device).

	Regarding claim 15, VITTAL PRABHU et al. disclose the limitation of claim 7.
	VITTAL PRABHU et al. further disclose comprising sensing a page of data from the MLC memory; and writing the sensed page of data from the SLC memory, the sensed page of data from the MLC memory, and the page of data from the incoming data in the MLC memory (see rejection of claim 7).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827


    /HOAI V HO/    Primary Examiner, Art Unit 2827